                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

MONZER AL-KASSAR,                          )
                                           )
                          Plaintiff,       )
                                           )
                       v.                  )                  No. 2:18-cv-00086-JPH-DLP
                                           )
S. JULIAN Warden, FCC-Terre Haute,         )
FNU RIGSBY Captain, FCC Terre Haute,       )
M. SAMPLE,                                 )
CLINT SWIFT Case Manager, FCC-Terre Haute, )
CMU,                                       )
EVELYN KELLER Intelligence Research        )
Specialist, FCC-Terre Haute CMU,           )
FNU RODRIGUEZ Lieutenant, FCC-Terre Haute, )
ROBERT ROLOFF Chaplain, FCC-Terre Haute, )
FNU MCCOY C/O, FCC-Terre Haute,            )
FNU DUBBINS C/O, FCC-Terre Haute,          )
CORY MILLER C/O, FCC- Terre Haute,         )
FNU SULLIVAN C/O, FCC-Terre Haute,         )
FRANK HART C/O, FCC-Terre Haute,           )
AMY ADAMS Recreation Supervisor, FCC-Terre )
Haute,                                     )
UNITED STATES OF AMERICA,                  )
                                           )
                          Defendants.      )

                     ENTRY GRANTING MOTION TO RECONSIDER

       The Court denied in part and granted in part the defendants’ motion for summary judgment

on the issue of exhaustion of administrative remedies. Dkt. 94. In that ruling, the Court dismissed

the plaintiff’s retaliation claim as a matter of law, finding that Ziglar v. Abbasi, 137 S. Ct. 1843

(2017) precluded First Amendment claims under Bivens. Id.

       The plaintiff filed a motion to reconsider the Court’s dismissal of the First Amendment

retaliation claim in light of the Seventh Circuit’s recommendation in Smadi v. True, et al., 783 F.

App’x 633 (7th Cir. 2019), that in the Seventh Circuit, First Amendment retaliation claims filed



                                                 1
by federal inmates should be evaluated after receiving counseled briefing on the matter. See also

Haas v. Noordeloos, 792 F. App’x 405 (7th Cir. Feb. 6, 2020) (“In this circuit,” the question of

whether a Bivens-style damages remedy is available for alleged First Amendment claims after

Abbasi “is unsettled.”).

       The Court has determined that a Pavey hearing is necessary to resolve the issue of

exhaustion of administrative remedies on the plaintiff’s other claims, and the Court has

recently recruited counsel to assist the plaintiff. Dkt. [117]. Considering all of the circumstances,

it is in the interest of judical economy to allow the retaliation claim to proceed to the extent that it

will be included with the other claims to be addressed at the Pavey hearing. Therefore, the

plaintiff’s motion to reconsider the dismissal of and reinstate the retaliation claim, dkt. [104],

is GRANTED to the extent that whether the plaintiff exhausted his administrative

remedies with respect to the retaliation claim asserted against defendant Keller will also be

addressed during the Pavey hearing, to be scheduled in a separate Order.

SO ORDERED.
Date: 3/16/2020




Distribution:

MONZER AL-KASSAR
61111-054
MARION
U.S. PENITENTIARY
P.O. BOX 1000
MARION, IL 62959

Lara K. Langeneckert
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
lara.langeneckert@usdoj.gov



                                                   2
